Citation Nr: 1733196	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-22 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating for dermatitis/eczema, currently rated as 10 percent disabling prior to June 16, 2014, and 30 percent disabling therefrom.

2.  Entitlement to an increased initial rating for a right shoulder limitation of motion currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1998 to September 2007.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In January 2014 and September 2016, the Board remanded the issues for further development to include a right shoulder MRI, association of VA treatment records, and VA examination.  The claim has been returned to the Board for further appellate review.  As will be discussed further, the Board finds that the AOJ did not fully comply with the remand instructions and that another remand is required of the right shoulder increased rating issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an increased initial rating for right shoulder limitation of motion, currently rated as 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence is at least in equipoise that for the entire period on appeal, the Veteran's dermatitis/eczema disability affected 20 to 40 percent of the entire body; systemic therapy such as corticosteroids or other immunosuppressive drugs has not been required.  



CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial rating of 30 percent, but no higher, for dermatitis eczema have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in January 2008.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claim decided herein in February 2008, June 2012 and June 2014.  The Board finds these examinations, taken together, to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran asserts entitlement to an initial rating for dermatitis/eczema in excess of 10 percent prior to June 16, 2014 and a rating in excess of 30 percent therefrom, currently rated under DC 7806 for dermatitis or eczema.

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  And a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

DC 7806 also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (DC 7800) or as a scar under DCs 7801-7805.

The Board will not set out the rating criteria for DCs 7800-7805.  However, it has reviewed them and considered their applicability, but finds that they are not applicable on the evidence of record.  As the discussion of the medical evidence will show, the dermatitis/eczema does not have any of the disfiguring features of DC 7800 (burn scars of the head, face or neck), does not have the features required of other DCs, and would not warrant ratings higher than those assigned based on the characteristics and size of the involvement.  DC 7801 applies to scars that are deep or cause limited motion; DC 7802 applies to superficial scars with area or areas of 299 sq. cm. or greater and provides for a maximum 10 percent rating; DC 7803 applies to superficial, unstable scars; DC 7804 applies to superficial, painful scars; DC 7805 directs that scars be rated on limitation of function or affected body part).

Prior to June 16, 2014

The Veteran was afforded a VA skin diseases examination in February 2008.  The Veteran reported dermatitis on his lower anterior abdomen and up into his left axilla, as well as a slight amount on the bottoms of his feet.  The Veteran used topical cream to treat his skin condition.  After examination, the examiner determined that the dermatitis affected 10 percent of the total body surface area and 0 percent of exposed surface area.  It was noted that his skin disability did not interfere with his activities of daily living or with his job.  There was no mention or complaints of any scarring or disfigurement.

In a May 2010 statement, M.K. reported that she had known the Veteran on a personal level for the past 3 years and was very familiar with his skin condition.  M.K. stated that the Veteran's rash on his abdomen was approximately the size of two decks of cards, varied in color from slightly red to very bright and irritated red, was itchy, and often dried out becoming flaky and swelling slightly.  M.K. stated the Veteran applied topical ointment to the area daily.  She also stated the rash affected the soles of both feet, and while it wasn't constantly present like the rash on his abdomen, it was present 4 out of 7 days of the week, showing up as small bumps that covered the entire bottom surface of his feet.  

A June 2012 VA skin diseases examination reflects that it appeared the examiner did not assess all areas affected by the Veteran's dermatitis as the examination only referred to the rash on the Veteran's abdomen and concluded that the Veteran's dermatitis affected less than 5 percent of his body surface and zero percent of his exposed surface area.  It was noted the skin condition had no impact on his employment or ability to work.  As it was unclear whether the examiner assessed all affected areas, the June 2012 VA examination was determined to be inadequate in a January 2014 Board remand.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise that the Veteran's dermatitis/eczema disability warrants a 30 percent rating, but no higher, prior to June 16, 2014.  The February 2008 VA examiner reported the Veteran's rash was present on his abdomen, and up into his left axilla, as well as a slight amount on the bottoms of his feet, and affected 10 percent of the total body surface area and 0 percent of exposed surface area.  However, the May 2010 lay statement from M.K., who knows the Veteran personally, reflects that for the prior 3 years the rash was present on the soles of the Veteran's feet 4 out of 7 days and covered the entire surface of the bottom of his feet.  She also described the dimensions of the rash on the Veteran's abdomen as the size of 2 decks of playing cards.  The Board finds M.K. to be credible as she has had a personal relationship with the Veteran since approximately 2007, and her statement suggests that prior to June 16, 2014, the Veteran's dermatitis/eczema has affected total body surface area commensurate with a figure of 20 to 40 percent, similar to that found at the June 2014 VA examination (described below).  The Board thus resolves all reasonable doubt in favor of the Veteran and grants a rating of 30 percent rating, but no higher, for his dermatitis/eczema disability prior to June 16, 2014.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A 60 percent rating is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The above discussion of the medical evidence reveals that there is no competent medical evidence indicating that the Veteran's skin condition affected more than 40 percent of his entire body or of exposed areas.  Similarly, the medical records indicate that, prior to 2006, the Veteran used topical antifungal creams to treat his skin condition.  The medical evidence of record does not document the use of systemic therapies (such as corticosteroids) for the period prior to June 16, 2014.  Therefore, the Board finds a rating in excess of 30 percent prior to June 16, 2014 is not warranted.


From June 16, 2014

A June 2014 VA skin diseases examination reflects that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, there were no benign or malignant skin neoplasms, and the Veteran had no systemic manifestations as a result of his dermatitis/eczema disability.  The Veteran used topical corticosteroids on a constant/near constant basis and the rash affected 20 to 40 percent of total body area and 5 to less than 20 percent of exposed surface area.  The examiner described the contact dermatitis and eczematous dermatitis as present over the abdominal wall and was improved, though still present and symptomatic.

As discussed above, a 60 percent rating is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The above discussion of the medical evidence reveals that there is no competent medical evidence indicating that the Veteran's skin condition affected more than 40 percent of his entire body or of his exposed areas.  Similarly, the medical records indicate that the Veteran used topical antifungal creams to treat his skin condition.  The medical evidence of record does not document the use of systemic therapies (such as corticosteroids).  Therefore, the Board finds a rating in excess of 30 percent from June 16, 2014 is not warranted.

The Veteran has not alleged that he is entitled to an extraschedular rating for any time period and has not identified any unique or unusual characteristics that might warrant an extraschedular rating in excess of 30 percent disabling.  The schedular rating criteria take into account the disfiguring effects (e.g. DC 7800) including involvement of exposed areas of skin (e.g. DC 7806), the portion of the body affected (e.g. DC 7806), and the treatments used (e.g. DC 7806).  Moreover, the weight of the evidence indicates that the condition has little to no impact on the Veteran's occupational or day-to-day functioning.  See June 2014 VA Examination.


ORDER

Prior to June 16, 2014, a rating of 30 percent, but no higher, is granted for dermatitis/eczema, subject to controlling regulations applicable to the payment of monetary benefits.

From June 16, 2014, an increased initial rating in excess of 30 percent for dermatitis/eczema is denied.


REMAND

Although further delay is regrettable, a review of the record reflects that further development is necessary before the claim for an increased rating for a right shoulder disability is adjudicated.  

The record shows that, while he was examined by a VA examiner in June 2012, the VA examiner recommended that the Veteran "have an MRI done for further treatment and evaluation."  In the January 2014 Board remand, the Board instructed the AOJ to schedule a new VA examination and have the examiner conduct an MRI, if appropriate, and, if not deemed appropriate, specifically comment on why an MRI was not necessary.  A right shoulder VA examination was conducted in June 2014; however, despite the instructions in the examination request regarding the MRI no MRI was conducted nor was any comment made regarding why an MRI was not deemed necessary.

As the evidence has suggested that an MRI may be appropriate to determine the scope and severity of the Veteran's right shoulder disability, the Board finds that an additional examination is warranted to fully assist the Veteran and to be incompliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the June 2014 VA examiner who conducted the right shoulder examination, or (if that examiner is unavailable) to another examiner for further examination and an addendum opinion.  

The examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

An MRI study is to be performed if deemed appropriate by the examiner.  If not deemed appropriate, the examiner should specifically comment on why an MRI study is not necessary.  The June 2012 VA examiner's recommendation for such a study should be discussed.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  

2.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the remaining issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


